                  Case 3:20-cv-05818-RSL Document 8
                                                  9 Filed 10/22/20
                                                          10/23/20 Page 1 of 3




 1                                                                The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT FOR THE
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE
10
11
     XILONG ZHU,                                           CASE NO. 20-cv-5818-RSL
12
                                                           STIPULATION AND ORDER TO
13                                     Plaintiff,
                                                           EXTEND DEADLINE FOR
                                  v.                       DEFENDANTS TO FILE A
14
                                                           RESPONSIVE PLEADING
     UNITED STATES DEPARTMENT OF
15
     HOMELAND SECURITY, et al.,
16
                                       Defendants.
17
18
                                                    STIPULATION
19
              COME NOW, Plaintiff, Xilong Zhu, and Defendants United States Department of
20
21 Homeland Security, et al., by and through their counsel of record, pursuant to Local
22
     Rules 10(g) and 16, and hereby jointly stipulate and move for an extension of the
23
     deadline for Defendants to respond to the Complaint by 30 days. Currently, Defendants’
24
25 responsive pleading to the Complaint is due on October 19, 2020.
26
              A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4).
27
     Continuing pretrial and trial dates is within the discretion of the trial judge. See King v.
28
     State of California, 784 F.2d 910, 912 (9th Cir. 1986).

      Stipulation and Order 20-                                        CASCADIA CROSS BORDER LAW
      cv-5818-RSL - 1                                                       4300 B ST., STE. 207
                                                                          ANCHORAGE, AK 99503
                  Case 3:20-cv-05818-RSL Document 8
                                                  9 Filed 10/22/20
                                                          10/23/20 Page 2 of 3




1             The parties submit there is good cause for an extension of the deadline. U.S.
2
     Citizenship and Immigration Services (“USCIS”) has scheduled an interview for Plaintiff
3
     on November 4, 2020 regarding his current N-400 application. This matter may be
4
5 resolved without further involvement of the Court if USCIS grants Plaintiff’s pending N-
6
     400 application. If the application is denied, Plaintiff will likely file an Amended
7
     Complaint. Continuing the existing deadline for a responsive pleading will allow the
8
9 parties to conserve resources because they will not have to expend resources completing
10
     work on the case that may become moot (or the issues may change) once USCIS is able
11
     to interview plaintiff and issue a decision.
12
13            Stipulated to and presented this 16th day of October, 2020.
14
15     CASCADIA CROSS BORDER LAW GROUP                     BRIAN T. MORAN
                                                           United States Attorney
16
       s/ Samantha L. Stearns
17     Samantha L. Stearns                                 s/ Sarah K. Morehead
       4300 B St., Ste 207                                 SARAH K. MOREHEAD, WSBA #29680
18
       Anchorage, AK 99503                                 Assistant United States Attorney
19     907-242-5800                                        United States Attorney’s Office
       Email: rstearns@cascadialawalaska.com               700 Stewart Street, Suite 5220
20
       Counsel for Plaintiff                               Seattle, Washington 98101-1271
21                                                         Phone: 206-553-7970
                                                           Fax: 206-553-4067
22
                                                           Email: sarah.morehead@usdoj.gov
23                                                         Counsel for Defendants
24
25
26
27
28



      Stipulation and Order 20-                                       CASCADIA CROSS BORDER LAW
      cv-5818-RSL - 2                                                      4300 B ST., STE. 207
                                                                         ANCHORAGE, AK 99503
                  Case 3:20-cv-05818-RSL Document 8
                                                  9 Filed 10/22/20
                                                          10/23/20 Page 3 of 3




1                                            ORDER
2             The parties having stipulated and agreed, it is hereby so ORDERED. The deadline
3
     for defendants to file a responsive pleading to the Complaint is extended to November
4
5 18, 2020.
6
7                         23rd day of _____________________,
              DATED this _____           October             2020.
8
9
10                                            Robert S. Lasnik
11                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      Stipulation and Order 20-                                     CASCADIA CROSS BORDER LAW
      cv-5818-RSL - 3                                                    4300 B ST., STE. 207
                                                                       ANCHORAGE, AK 99503
